Title: [Diary entry: 23 February 1760]
From: Washington, George
To: 

 Saturday Feby. 23. Had the Horse slung upon Canvas and his leg fresh set—following Markhams directions as near as I coud. Laid the Worm round my Apple Orchard & made the Fence. The Wind for the first part was So[uther]ly but afterwards it shifted to No. West. blew fresh and grew a little Cool. Captn. Bullet came here from Alexandria, and engagd to secure me some Lands on the Ohio being lately appointed Surveyor of a District there.